I am of opinion that the appeal is premature. In other words, the decree or judgment does not have the finality necessary to support the appeal. *Page 104 
The motion for a new trial was properly and duly filed, and was not withdrawn or passed upon by the trial court. It was still pending at the time the appeal in question was filed. This presented a situation which prevented the decree from having the effective finality necessary to give the right to appeal therefrom. The trial court might set aside its finding in passing on the motion, which would leave no decree or judgment from which to appeal.
The majority opinion would indicate that the filing of the appeal shows an abandonment or waiver by the appellant of his motion for a new trial, and, therefore, the motion would be no obstacle. This seems to me to be deciding that at the time of the appeal the decree was not final, but the appeal, from a judgment not final, is made final by ridding the proceedings of the motion for a new trial, and is retroactive in a way to sustain the appealability thereof.
Section 12223-7, General Code, provides that "when a motion for a new trial is duly filed * * * the time of perfecting the appeal shall not begin to run until the entry of the order overruling [or sustaining] the motion for new trial."
While the statute does not say in terms that the judgment or decree is suspended pending the motion for a new trial, the reasonable interpretation is that the judgment or decree does not become final until the entry ruling on the motion is entered.
The motion to dismiss the appeal should be sustained. *Page 105